United States Court of Appeals
                          For the First Circuit

No. 16-1756

                    CONGREGATION JESHUAT ISRAEL,

                          Plaintiff, Appellee,

                                    v.

                    CONGREGATION SHEARITH ISRAEL,

                          Defendant, Appellant.


                              ERRATA SHEET

          The opinion of this Court issued on August 2, 2017, is
amended as follows:

          At page    6,    line   16,    "charging   CSI"   is   changed   to
"charging CJI".